State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522533
________________________________

In the Matter of the Claim of
   BENJAMIN A. STATHATOS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ.

                             __________


     Benjamin A. Stathatos, Astoria, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Mary
Hughes of counsel), for Commissioner of Labor, respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed August 13, 2015, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

     Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ., concur.
                        -2-                  522533

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court